[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Devon Taylor, petitioner, after a trial by jury was convicted of Murder and Criminal Possession of a Firearm. He was sentenced to sixty years on the murder and two years concurrent on the charge of Criminal Possession of a Firearm. The total effective sentence was sixty years. It is from this sentence that the petitioner seeks review,
The facts indicate that on August. 27, 1993, Hartford Police were sent to the scene of a fatal shooting. The victim was in the driver's seat of his pickup truck arid had bled to death from a gunshot wound. A single gunshot had gone through his body.
His passenger told the police that he and the driver, his friend, had gone to Hartford to purchase cocaine. They met the defendant, who offered to sell them some. He then drove the victim's truck to another location. The victim sampled the cocaine and rejected it. Shortly thereafter, the defendant returned with a loaded gun and shot the driver at close range. The victim was unarmed.
The passenger described the shooter to the police and the defendant's former girlfriend told police that he had admitted the shooting to her. His fingerprints matched some in the truck.
The petitioner's attorney argued that his prior record was consistent with someone who abused narcotics. His request of the Court was to give him a chance to make something of his life. The petitioner addressed the Court and stated that his family needed him at home. The state countered in their remarks claiming that this was nothing more than a senseless shooting.
Pursuant to Connecticut Practice Rook § 43-23 et seq., the Sentence Review Division is limited in the scope of review, Section 43-28 states CT Page 2847 "[t]he review division shall review the sentence imposed and determine whether the sentence should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest, and the deterrent, rehabilitative, isolative, and denunciatory purposes for which the sentence was intended."
In reviewing the facts and record in total, the Division finds that the offense was a senseless crime that resulted in the death of the victim. Accordingly the Division finds that the sentence was well within the parameter of Connecticut General Statutes § 43-23 et seq.
The sentence imposed was neither inappropriate nor disproportionate.
The Sentence is AFFIRMED.
  Ianotti, J. Miano, J. Holden, J.
Iannotti, J., Miano, J., and Holden J. participated in this decision. CT Page 2848